DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (US 2016/0140307 A1) in view of Lamire (US 2006/0277683 A1).
Regarding claim 1, Brosnan discloses a patient support apparatus (see at least Figure 1, item 10 | [0061]) comprising: 
a frame (see at least Figure 1, item 16 | [0062]); 
a support surface adapted to support a patient thereon (see at least [0063] note the mattress); 
a primary sensor adapted to measure a primary parameter related to a component of the patient support apparatus (see at least Figure 2, item 62 | [0067] note the primary sensor could correspond to the load cells (62) | [0071-0072] note the load cells (62) take measurements of the patient support deck (18));
a dormant sensor adapted to measure a secondary parameter (see at least [0065] note the control system (50) is configured to allow features at the patient support apparatus (10) to be enabled | [0066] note the features, which includes hardware, that may be enabled include various types of sensors, such as pressure sensors | [0082] note the features to be enabled can be built-in features | [0105-0107] note the application requester (app requester) (146) software used by controller (52) to request downloading software applications when a feature, such as a dormant sensor, is selected but the feature is not resident on the patient support apparatus (e.g., the patient support apparatus (10) may have hardware, such as the dormant sensor, that is disabled and may not have any resident software that is suitable for use with the hardware) | [0116] note the patient support apparatus (10) may have built-in (dormant) sensors that are not presently enabled for use with the controller (52) until the software application is downloaded | [0121] note a maintenance application may be downloaded to enable the built-in (dormant) sensors); 
a controller adapted to control an aspect of the patient support apparatus using factory-installed code, the factory-installed code using outputs from the primary sensor but not the dormant sensor (see at least [0073] note the controller uses the load cells (52) measurements to sense the entire weight of the patient, not the disabled built-in (dormant) sensors); and 
a transceiver adapted to receive a code modification from an off-board device (see at least [0089-0090] | [0105-0107] the code modification corresponds to the requested application, such as a maintenance application, see [0121]), the code modification modifying the factory-installed code such that the controller uses outputs from the dormant sensor (see at least [0105-0107]).
However, Brosnan does not specifically disclose a dormant sensor adapted to measure a secondary parameter capable of affecting measurements of the primary parameter.
It is known for maintenance or diagnostic applications to utilize secondary parameters.  For example, Lamire teaches a patient support apparatus with a dormant or unused sensor adapted to measure a secondary parameter capable of affecting measurements of the primary parameter (see at least Figure 90 | [0289] note load cell system (250, 251) | [0290] note the diagnostic system (1400) includes a dormant or unused additional scale subsystem that calibrates the load cell system (250, 251), thus affecting the measurements of the load cell system (250, 251) | [0280] note the diagnostic system (1400) can be a distinct and separate component from the control system and have its own redundant sensor system | [0259] note the diagnostic system may optionally comprise redundant sensors which may be activated upon detection of extraneous readings for a typically used sensor, such as the load cell system (250, 251) | [0254-0256] note the diagnostic system would evaluate the load cell system with its own redundant sensor system).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Lamire into Brosnan.  This provides the ability for Brosnan’s user to download a maintenance or diagnostic application that enables disabled sensors to double check primary parameters, thus ensuring at least a more accurately obtained patient weight.
Regarding claim 2, Brosnan in view of Lamire further teach wherein the code modification causes the controller to send data from the dormant sensor to a remote server (see at least [0094-0095] of Brosnan, note if the maintenance or diagnostic application, see [0121] of Brosnan, is a thin client application (78), a substantial portion of the workload is done remotely at the network service (76) | [0102] of Brosnan, note servers).
Regarding claim 3, Brosnan in view of Lamire, as addressed above, teach wherein the code modification causes the controller to use outputs from the dormant sensor to determine if an error exists in measurements of the primary parameter (see at least [0121] of Brosnan | [0290] of Lamire, note the diagnostic system (1400) includes a dormant or unused additional scale subsystem that calibrates the load cell system (250, 251), thus affecting the measurements of the load cell system (250, 251) | [0259] of Lamire, note the diagnostic system may optionally comprise redundant sensors which may be activated upon detection of extraneous readings for a typically used sensor, such as the load cell system (250, 251) | [0254] of Lamire, note the diagnostic system would evaluate the load cell system with its own redundant sensor system).
Regarding claim 4, Brosnan in view of Lamire, as addressed above, teach wherein the code modification causes the controller to adjust outputs from the primary sensor based on outputs from the dormant sensor (see at least [0121] of Brosnan | [0290] of Lamire, note the diagnostic system (1400) includes a dormant or unused additional scale subsystem that calibrates the load cell system (250, 251), thus affecting the measurements of the load cell system (250, 251) | [0259] of Lamire, note the diagnostic system may optionally comprise redundant sensors which may be activated upon detection of extraneous readings for a typically used sensor, such as the load cell system (250, 251) | [0254] of Lamire, note the diagnostic system would evaluate the load cell system with its own redundant sensor system | [0247] of Lamire, note load cell system calibration adjusts outputs).
Regarding claim 5, Brosnan in view of Lamire, as addressed above, teach wherein the dormant sensor is adapted to detect a secondary parameter capable of affecting measurements of the primary parameter by the primary sensor (see at least [0121] of Brosnan | [0290] of Lamire, note the diagnostic system (1400) includes a dormant or unused additional scale subsystem that calibrates the load cell system (250, 251), thus affecting the measurements of the load cell system (250, 251) | [0259] of Lamire, note the diagnostic system may optionally comprise redundant sensors which may be activated upon detection of extraneous readings for a typically used sensor, such as the load cell system (250, 251) | [0254] of Lamire, note the diagnostic system would evaluate the load cell system with its own redundant sensor system | [0247] of Lamire).
Regarding claim 6, Brosnan in view of Lamire, as addressed above, teach wherein the secondary parameter is at least one of the following: humidity, air pressure, angular acceleration, linear acceleration, speed, temperature, geomagnetic orientation, position, and an angle (see at least [0256] of Lamire, note tilt sensors | [0280] of Lamire, note an entire redundant sensor system would include at least a subset of the claimed sensors, see [0253] of Lamire).
Regarding claim 7, Brosnan in view of Lamire, as addressed above, teach wherein the remote server is adapted to process outputs from the dormant sensor to determine if an error condition exists with respect to the patient support apparatus (see at least [0094-0095] of Brosnan, note if the maintenance or diagnostic application, see [0121] of Brosnan, is a thin client application (78), it depends substantially on the network server (76) to fulfill its programmed computations).
Regarding claim 8, Brosnan in view of Lamire, as addressed above, teach wherein the primary sensor is a force sensor adapted to detect force exerted on the patient support apparatus (see at least [0073] of Brosnan).
Regarding claim 10, Brosnan in view of Lamire, as addressed above, teach wherein outputs from the force sensor are used to determine a weight of the patient supported on the support surface (see at least [0073] of Brosnan).
Regarding claim 11, Brosnan discloses a patient support apparatus (see at least Figure 1, item 10 | [0061]) comprising: 
a frame (see at least Figure 1, item 16 | [0062]); 
a support surface adapted to support a patient thereon (see at least [0063] note the mattress); 
a primary sensor adapted to measure a primary parameter related to a component of the patient support apparatus (see at least Figure 2, item 62 | [0067] note the primary sensor could correspond to load cells (62) | [0071-0072] note load cell (62) take measurements of the patient support deck (18)); 
a dormant sensor having a dormant state and a non-dormant state, the dormant sensor adapted to measure a secondary parameter when the dormant sensor is in the non-dormant state (see at least [0065] note the control system (50) is configured to allow features at the patient support apparatus (10) to be enabled | [0066] note the features, which includes hardware, that may be enabled include various types of sensors, such as pressure sensors | [0082] note the features to be enabled can be built-in features | [0105-0107] note the application requester (app requester) (146) software used by controller (52) to request downloading software applications when a feature, such as a dormant sensor, is selected but the feature is not resident on the patient support apparatus (e.g., the patient support apparatus (10) may have hardware, such as the dormant sensor, that is disabled and may not have any resident software that is suitable for use with the hardware) | [0116] note the patient support apparatus (10) may have built-in (dormant) sensors that are not presently enabled for use with the controller (52) until the software application is downloaded | [0121] note a maintenance application may be downloaded to enable the built-in (dormant) sensors); 
a primary controller adapted to control an aspect of the patient support apparatus using outputs from the primary sensor but not the dormant sensor (see at least [0073] note the controller uses the load cells (52) measurements to sense the entire weight of the patient, not the disabled built-in (dormant) sensors | [0067] note the load cells (52) can part of a bed exit system | [0126] note in this case, the patient support apparatus is already equipped with the bed exit system that can issue an alert); 
a secondary application adapted to process outputs from the dormant sensor when the dormant sensor is in the non-dormant state (see at least [0099] note the downloaded application may be purely local | [0105-0107] note the second controller corresponds to the application | [0121]); and 
a transceiver adapted to receive an instruction from an off-board device (see at least [0089-0090] | [0105-0107] the code modification corresponds to the requested application, such as a maintenance application, see [0121]), the instruction causing the dormant sensor to switch from the dormant state to the non-dormant state (see at least [0105] | [0121]).
However, Brosnan does not specifically disclose the dormant sensor adapted to measure a secondary parameter capable of affecting measurements of the primary parameter; and a secondary controller.
It is known for maintenance or diagnostic applications to utilize secondary parameters.  For example, Lamire teaches a patient support apparatus with a dormant or unused sensor adapted to measure a secondary parameter capable of affecting measurements of the primary parameter; and a secondary controller (see at least Figure 90 | [0289] note load cell system (250, 251) | [0290] note the diagnostic system (1400) includes a dormant or unused additional scale subsystem that calibrates the load cell system (250, 251), thus affecting the measurements of the load cell system (250, 251) | [0280] note the diagnostic system (1400) can be a distinct and separate component from the control system and have its own redundant sensor system | [0259] note the diagnostic system may optionally comprise redundant sensors which may be activated upon detection of extraneous readings for a typically used sensor, such as the load cell system (250, 251) | [0254-0256] note the diagnostic system would evaluate the load cell system with its own redundant sensor system).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Lamire into Brosnan.  This provides the ability for Brosnan’s user to download a maintenance or diagnostic application that enables disabled sensors to double check primary parameters, thus ensuring at least a more accurately obtained patient weight.
Regarding claim 12, Brosnan in view of Lamire, as addressed above, teach wherein the instruction is forwarded from the transceiver to the primary controller and causes the primary controller to instruct the secondary controller to process outputs from the dormant sensor (see at least [0105-0107] of Brosnan, note appropriate portions of the controller, see [0070] of Brosnan, process the outputs which may correspond to Lamire’s diagnostic system | [0121] of Brosnan | [0280] of Lamire, note the diagnostic system may be activated only when needed).
Regarding claim 13, Brosnan in view of Lamire, as addressed above, teach wherein the instruction is forwarded from the transceiver to the primary controller and causes the primary controller to activate dormant software on-board the patient support apparatus, the dormant software being executed by the secondary controller (see at least [0105-0107] of Brosnan, note appropriate portions of the controller, see [0070] of Brosnan, process the outputs which may correspond to Lamire’s diagnostic system | [0121] of Brosnan | [0280] of Lamire, note the diagnostic system may be activated (by the primary controller) only when needed).
Regarding claim 14, Brosnan in view of Lamire, as addressed above, teach wherein the instruction causes the primary controller to download software from an on-board location, the software used for processing outputs from the dormant sensor (see at least [0109-0110] of Brosnan).
Regarding claim 15, Brosnan in view of Lamire, as addressed above, teach wherein the instruction causes the primary controller to send data from the dormant sensor to a remote server (see at least [0094] of Brosnan, note processing can be done via the server | [0022] of Brosnan).
Regarding claim 16, Brosnan in view of Lamire, as addressed above, teach wherein the instruction causes the primary controller to use outputs from the dormant sensor to determine if an error exists in measurements of the primary parameter (see at least [0093] of Brosnan, note that the controller tracks use of the feature, or (non-)dormant sensor for diagnostic purposes (i.e., to determine if an error exists)). 	
Regarding claim 17, Brosnan in view of Lamire, as addressed above, teach wherein the instruction causes the primary controller to adjust outputs from the primary sensor based on outputs from the dormant sensor (see at least [0121] of Brosnan | [0290] of Lamire, note the diagnostic system (1400) includes a dormant or unused additional scale subsystem that calibrates the load cell system (250, 251), thus affecting the measurements of the load cell system (250, 251) | [0259] of Lamire, note the diagnostic system may optionally comprise redundant sensors which may be activated upon detection of extraneous readings for a typically used sensor, such as the load cell system (250, 251) | [0254] of Lamire, note the diagnostic system would evaluate the load cell system with its own redundant sensor system | [0247] of Lamire, note load cell system calibration adjusts outputs).
Regarding claim 18, Brosnan in view of Lamire, as addressed above, teach wherein the secondary parameter is at least one of the following: humidity, air pressure, angular acceleration, linear acceleration, speed, temperature, geomagnetic orientation, position, and an angle (see at least [0256] of Lamire, note tilt sensors | [0280] of Lamire, note an entire redundant sensor system would include at least a subset of the claimed sensors, see [0253] of Lamire).
Regarding claim 19, Brosnan in view of Lamire, as addressed above, teach wherein the primary sensor is a force sensor adapted to detect force exerted on the patient support apparatus (see at least [0073] of Brosnan).
Regarding claim 20, Brosnan in view of Lamire, as addressed above, teach wherein outputs from the force sensor are used for at least one of the following purposes: to control a motor on the patient support apparatus or to determine a weight of a patient supported on the support surface (see at least [0073] of Brosnan).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (US 2016/0140307 A1) in view of Lamire (US 2006/0277683 A1) as applied to claim 8 above, and in further view of Lemire (US 2007/0157385 A1).
Regarding claim 9, Brosnan in view of Lamire, as addressed above, teach wherein outputs from the sensor are used to control a motor on the patient support apparatus (see at least [0067] of Brosnan, note the actuators | [0121] of Brosnan, note the maintenance or diagnostic application monitors the actuators | [0173] of Brosnan, note the actuators | [0294] of Lamire, note the diagnostic system includes redundant motor sensors).
However, Brosnan in view of Lamire do not specifically teach a force sensor.
It is known to use sensors with various components of a patient support apparatus.  For example, Lemire teaches a patient support apparatus wherein outputs of a force sensor are used to control a motor on a patient support apparatus (see at least [0189] note the push handles | [0237-0238] note the load cell | [0358] note detecting the force applied to the push handles).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Lemire into Brosnan in view of Lamire.  This provides the ability for Brosnan in view of Lamire to ensure accurate calibration of the motor system of the patient support apparatus resulting in smooth control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687